           Case 3:19-cv-00225-SDD-RLB        Document 21    01/27/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


SIMPSON
                                                                      CIVIL ACTION

VERSUS
                                                                      19-225-SDD-RLB

ROWE, ET AL.

                                          RULING

          The Court has carefully considered the Complaint1, the record, the law applicable

to this action, and the Report and Recommendations2 of United States Magistrate Judge

Richard L. Bourgeois, Jr., dated December 30, 2020, to which no objection was filed.

          The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court’s herein.

          ACCORDINGLY, the Plaintiff’s claims are hereby dismissed, without prejudice, for

failure of the plaintiff to serve the Defendants as required by Federal Rule of Civil

Procedure 4(m).

          Signed in Baton Rouge, Louisiana on January 27, 2021.




                                         S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




1
    Rec. Doc. 1.
2
    Rec. Doc. 20.
